UNITED STATES DISTRJCT COURT
SOUTHERN DISTRJCT OF NEW YORK

 UNITED STATES OF AMERJCA

               -against-                                              ORDER
 MOSES ROOPWAH,                                                   18 Cr. 601 (PGG)

                              Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

                   WHEREAS, with the defendant's consent, his guilty plea allocution was taken

before a United States Magistrate Judge on September 9, 2019;

                   WHEREAS, a transcript of the allocution was made and thereafter was

transmitted to this Court; and

                   WHEREAS upon review of that transcript, this Court has determined that the

defendant entered the guilty plea knowingly and voluntarily and that there was a factual basis for

the guilty plea;

                   IT IS HEREBY ORDERED that the defendant's guilty plea is accepted.

Dated: New York, New York
       February l], 2020

                                               SO ORDERED.




                                               Paul G. Gardephe
                                               United States District Judge
